Dismiss and Opinion Filed December 17, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00896-CV

                   PIERRE INVESTMENTS, INC., Appellant
                                  V.
        DAVID CORONA D/B/A CORONA AND SON CONSTRUCTION, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC 12-12422-I

                              MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Francis
        After notice of submission of this appeal was sent to the parties, counsel for appellant

Pierre Investments, Inc. notified the Clerk of the Court that the parties had settled. Counsel was

then instructed to file a corresponding motion to dismiss. On December 10, 2015, appellant filed

a “Notice of Dismissal” seeking to “[d]ismiss all claims with prejudice against David Corona dba

Corona and Son Construction.” We treat the notice as a motion to dismiss the appeal and

DISMISS the appeal. Subject to any agreement of the parties, we ORDER Pierre Investments,

Inc. to pay the costs of this appeal.


140896F.P05
                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

PIERRE INVESTMENTS, INC., Appellant               On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00896-CV       V.                       Trial Court Cause No. DC 12-12422-I.
                                                  Opinion delivered by Justice Francis;
DAVID CORONA D/B/A CORONA AND                     Justices Evans and Stoddart participating.
SON CONSTRUCTION, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, it is ORDERED that appellee DAVID
CORONA D/B/A CORONA AND SON CONSTRUCTION recover his costs of this appeal from
appellant PIERRE INVESTMENTS, INC.


Judgment entered December 17, 2015.




                                            –2–